Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				        DETAILED ACTION
 					   REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3, 5, 6, 9-11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US 7,682,821) in view of Stoll et al (US
2009/0111719 A1), and further in view of Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 as the teaching reference and Gillespie et al (US 7,998,384), and further in view of Koike et al (US 2005/0106348 A1).
Note that the recited “a sterilization-stable fluid-path contact medical devices” would encompass various articles such as tubing as taught by a paragraph [0019] of the instant specification in which the medical devices are defined as devices used in all medical and/or laboratory purpose.   The fluid-path contact medical devices would be an intended use which would have no probative value and polypropylene tubes taught by Woods et al discussed below would meet the fluid-path contact medical  the instant fluid-path contact medical devices encompassing the tubes can be used in obtaining ethanol taught by Woods et al.  
Woods et al teach tubes obtained by molding a plastic having stability against long-term radiation exposure and exposure to corrosive saltwater, heat, and cold, and expansion and contraction at col. 23, lines 45-67 in which utilization of virgin resins and recycled plastic including polypropylene is further taught.  Woods et al teach that the tubes are used for producing ethanol in abstract.  The ethanol is known consumable liquid by a human and thus the polypropylene tubes of Woods et al would be non-toxic inherently which would be expected to meet the recited cytotoxicity score of zero of claim 6 and would be sterilization-stable since the same propylene is taught.
Again, the instantly recited generic recycled polypropylene and virgin polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene such as any intrinsic properties (such as different densities, different average molecular weights (Mw or Mn), different polydispersities (Mw/Mn), different melting points and (melt) viscosity) of the recycled polypropylene resin and the virgin/original polypropylene resin.
Thus, the instantly recited generic recycled polypropylene and virgin polypropylene can be same/very similar polypropylene as evidenced by Product Datasheets for ExxonMobil.

Although it does not show mechanical properties such as tensile strength or percent elongation, the different mass flow rate would mean different molecular weights primarily and the mechanical properties would be dependent on the mass flow rates (i.e. molecular weights).  ExxonMobil PP3155E5 with MFR of 36 g/10 min. inherently has a lower molecular weight than ExxonMobil PP4052E1 with MFR of 2.0 g/10 min and the tensile strength of the PP4052E1 would be expected to be higher than that of PP3155E5.  It also shows PP1013H1 having a melt mass of 7.5 g/10 min. and PP1042E4 having a melt mass of 13 g/10 min.  Gillespie et al teach that the virgin polypropylene has typically at least 5 melt flow units greater than that of the recycled polypropylene at col. 6, lines 26-29.  Gillespie et al further teach that the recycled polypropylene is cheaper than virgin polymer and reduces solid waste at col. 1, lines 29-31.
Thus, the recycled PP1042E4 would be expected to have a melt mass of 8 g/10 min. or less encompassing 7.5g/min.  Thus a blend of the virgin PP1013H1 having a melt mass of 7.5 g/10 min. and the recycled PP1042E4 expected to have a melt mass of 8 g/10 min or less encompassing 7.5 g/min. would be expected to have same or very similar properties to those of the virgin PP1013H1 having a melt mass of 7.5 g/10 min alone since the melt mass of blend and of virgin resin would be same or very similar falling within scope of claims.
Thus, even use of the virgin polypropylene alone in Woods et al would meet the instant polypropylene as well as the asserted mixture of the recycled and virgin  the recycled and virgin polypropylene.
	The instant invention further recites 0.1- 0.8 wt.% of an anti-oxidant component and 0.1 to 0,5 wt.% of an acid scavenger component based on the recycled polypropylene resin and a melt blending and a solidification thereof in order to obtain the tubes of Woods et al.  But again, the recited generic recycled polypropylene and virgin polypropylene would have little probative value.
Stoll et al teach stabilizer mixtures in abstract and claims and a polypropylene resin stabilized with 1000 ppm (0.1 wt.%) of an anti-oxidant component (Irganox B) and 750 ppm (0.075 wt.%) of an acid scavenger component (Ca-stearate) in example 1.
Stoll et al further teach employing a different amount of the mixture including a component (C) such as Ca-stearate in [0076] and thus utilization of 0.1 wt.% (1000 ppm) would be obvious since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.
It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Stoll et al further teach various articles used in medical applications including syringes and packaging in [0183].

	Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the stabilizer mixture of Stoll et al in obtaining the polypropylene tubes from a composition comprising either the virgin polypropylene or the recycled polypropylene of Wood et al and a since Wood et al teach “stability against long-term radiation exposure and exposure to corrosive saltwater, heat, and cold, and expansion and contraction” and since Stoll et al teach stabilizer mixture would provide excellent optical properties for the polypropylene in [0004], or to utilize the stabilizer mixture of Stoll et al in obtaining the polypropylene tubes from a composition comprising a mixture of the virgin polypropylene and the recycled polypropylene of Wood et al since Gillespie et al further teach that the recycled polypropylene is cheaper than virgin polymer and reduces solid waste and thus the mixture in order to reduce cost would be obvious and since the polypropylene tubes of Woods et al would be obtained by an extrusion molding (i.e. solidification) of a melt-blended composition as taught by [0086-0087] of Koike et al and since advantages (e.g. less coat and reduced solid waste) of using the recycled polypropylene are also well-known as taught by Gillespie et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.

The above modified composition would be expected to have the recited properties of claims 5, 6 and 21 inherently since it would comprise the same components and amounts thereof claimed and since Wood et al teach that the tubes are used for obtaining ethanol (i.e. it can be considered as drink/food consumable by a human) which would be expected to have such properties inherently.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Woods et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC,
401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp.
v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.
Further, as to above discussed alternative mixture of the virgin polypropylene and the recycled polypropylene of Wood et al, the stabilizer mixture of Stoll et al can be present either in the virgin polypropylene or in the recycled polypropylene.  Thus, the stabilizer mixture in the recycled polypropylene would be at least obvious since a court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
	Applicant continues arguments based on the previously filed Declaration which were addressed by the Examiner in the Final rejection of May 26, 2021 and the examiner further adds the following.
	As to the statement regarding “The recycled plastic should not be used in the medicine and food sectors” of Meran, page 702, col. 2, fifth full paragraph” of the Woods et al teach tubes used for producing ethanol obtained from a recycled polypropylene as discussed above and the ethanol would fall within scope of the food.  Again, the polypropylene tubes would meet the fluid-path contact medical devices as discussed above.
	Applicant further asserts that Stoll et al fail to teach the fluid-path contact medical devices, but  Stoll et al further teach syringes in [0183] contrary to the assertion.
	As to the Calistri-Yeh Declaration and an article by Weaver et al in the Declaration filed on December 21, 2020: The Calistri-Yeh Declaration was originally filed for a parent application 12/859,972 (now abandoned) claimed a different scope from the instant claims since claims 1 and 14 stated in the Declaration recite generic recycled resins without a virgin polypropylene of the instant claims. Thus, it would have little probative value. The examiner also had stated the following in the Non-Final rejection of April 1, 2020.   
“In any rate, the examiner stated that he generally agreed with applicant’s assertions that the mechanical properties of recycled materials weaken in comparison to pure virgin material.  But, such relationship would be based on the condition that the recycled polypropylene resin is obtained from the same virgin/original polypropylene resin as evidenced by Meran, but the instant claims do not require that the recycled polypropylene resin is obtained from the same virgin/original polypropylene resin.
	Commercial virgin/original polypropylene resins have various grades including different densities, different molecular weights, different polydispersities (Mw/Mn), different melting points and (melt) viscosity for example. Thus, the recycled 
In other words, mechanical properties of the virgin/original polypropylene resin would not be necessarily superior to those of the recycled polypropylene resin absent the mechanical properties of the virgin/original polypropylene and the recycled polypropylene resin.
Thus, as pointed out in the previous office actions, applicant’s assertions would have little probative value absent properties related to the recycled polypropylene resin and the virgin/original polypropylene resin.
Further, applicant presented three graphs showing different properties based on an amount of the recycled polymer, but again, a nature (i.e. properties) of the recycled polypropylene resin and the virgin/original polypropylene resin is neither disclosed in specification nor claimed.  Also, the recycled polypropylene resin would be expected to obtain from a mixture of the virgin/original polypropylene resin having various properties recycled.  The three graphs showing different properties would be based on the particular batches of the recycled polypropylene resin and the virgin/original polypropylene resin not defined and thus scope of claims is broader than shown even assuming the three graphs had probative value.”
Applicant had requested prior art/evidence supporting the above examiner’s positon in the response filed on December 21, 2020 and the examiner had provided the prior art/evidence (i.e. the above Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates 
	Since then, it deemed that applicant has stopped assertion of the recycled polypropylene and virgin polypropylene and switched the focus on the articles instead.
Thus, applicant’s reassertion based on the above Declarations would have little probative value.  
	Now, applicant further asserts that recycled polypropylene would have lot-to-lot variability in properties which would interfere with the material being transmitted, carried or delivered through the medical devices.  But, such vague/broad statements without specific evidence would have no probative value since the polypropylene, whether it is recycled or virgin, would have the same chemical structure and since the instant specification fail to support the assertion.  In fact, the paragraphs [0026] and [0027] of specification teach utilization of any known recycled polymers and combinations thereof simply recovered or diverted from the solid waste stream and presence of various additives, respectively.  For example, flame retardants taught in the [0027] as well as in now cancelled, original claim 23 encompassing halogen containing compounds would be expected to interfere with the material being transmitted, carried or delivered through the medical devices due to a strong reactivity of the halogen.
	
Claims 1, 3, 5, 6, 9-11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US 7,682,821) in view of Stoll et al (US
2009/0111719 A1), and further in view of Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow 
Utilization of a mixture of the virgin polypropylene and the recycled polypropylene is well-known in the art as taught by [0033] and claim 17 of Reshamwala et al.  
Thus, it would have been obvious to one skilled in the art at the time of invention further to utilize a mixture of the virgin polypropylene and the recycled polypropylene taught by Reshamwala et al for obtaining polypropylene tubes of Woods et al, Stoll et al, Product Datasheets, Gillespie et al and Koike et al thereof discussed above since utilization of a mixture of the virgin polypropylene and the recycled polypropylene is well-known in the art as taught by Reshamwala et al and since advantages (e.g. less coat and reduced solid waste) of using the recycled polypropylene are also well-known as taught by Gillespie et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 3, 5, 6, 9-11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reshamwala et al (US 2008/0073251 A1) in view of Stoll et al (US 2009/0111719 A1) and Gillespie et al (US 7,998,384).
Reshamwala et al were discussed extensively in previous office actions.

Reshamwala et al further teach blow molding and rotational molding in [0036].
The instant invention further recites 0.1- 0.8 wt.% of an anti-oxidant component and 0.1 to 0,5 wt.% of an acid scavenger component based on the recycled polypropylene resin and a melt blending and a solidification thereof in order to obtain the tubes of Reshamwala et al.  
Stoll et al teach stabilizer mixtures in abstract and claims and a polypropylene resin stabilized with 1000 ppm (0.1 wt.%) of an anti-oxidant component (Irganox B) and 750 ppm (0.075 wt.%) of an acid scavenger component (Ca-stearate) in example 1.
Stoll et al further teach employing a different amount of the mixture including a component (C) such as Ca-stearate in [0076] and thus utilization of 0.1 wt.% (1000 ppm) would be obvious since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Further, as to the mixture of the virgin polypropylene and the recycled polypropylene of Reshamwala et al, the stabilizer mixture of Stoll et al can be present either in the virgin polypropylene or in the recycled polypropylene.  Thus, the stabilizer mixture in the recycled polypropylene would be at least obvious since a court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known stabilizer of Stoll et al in the recycled polypropylene in an equal or a higher amount than that of the virgin polypropylene taught by Reshamwala et al since advantages (e.g. less coat and reduced solid waste) of using the recycled polypropylene are also well-known as taught by Gillespie et al and further to obtain syringes thereafter since various medical article such as the syringes made of the polypropylene is known as taught by Stoll et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Again, Reshamwala et al teach “The recovered plastic material may then be pelletized, reshaped and combined with virgin plastic material in an appropriate amount to be incorporated into plastic molded products, including but not limited to polypropylene containers and other products” in [0018].  Thus, the molded other products of Reshamwala et al would not be limited to the only “medical sharps and waste disposal containers” asserted by applicants.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
As to applicant’s assertions of the criticality of the recycled polypropylene based on the two Declarations, see the above response given at bottom of page 7 to page 9 which is not repeated here.
Now, applicant further asserts that recycled polypropylene would have lot-to-lot variability in properties which would interfere with the material being transmitted, carried or delivered through the medical devices.  But, such vague/broad statements without specific evidence would have no probative value since the polypropylene, whether it is recycled or virgin, would have the same chemical structure and since the instant specification fail to support the assertion.  In fact, the paragraphs [0026] and [0027] of specification teach utilization of any known recycled polymers and combinations thereof simply recovered or diverted from the solid waste stream and presence of various 
Applicant further asserts that the parent application No. 14/685,930 (now US Pat. 9,718,949) reciting a recycled polypropylene resin composition having a cytotoxicity score of zero sufficiently overcame Reshamwala et al, but the composition in claim 1 of the parent application No. 14/685,930 further recited at least “a melt stabilizer” and “conditioning the medical device at 23 oC and 50% relative humidity for 40 hours” are not present in the instant claims. Thus, applicant’s reference to the parent application No. 14/685,930) would have no probative value.

The rejection based EP 1702637 or Mahurkar (US 7,918,821) is withdrawn since it deemed redundant in view of the above rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep 29, 2021                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762